Case 2:18-cv-01543-RAJ Document 87-3 Filed 01/04/19 Page 1 of 3




               EXHIBIT C
              Case
Mitsubishi Aircraft   2:18-cv-01543-RAJ
                    Corporation                Document
                                Receives Type Inspection    87-3 Filed
                                                         Authorization;    01/04/19
                                                                        Program...           Page 2 of 3




                                          12/24/18 ENP Newswire 00:00:00

                                                    ENP Newswire
                                     Copyright (c) 2018 M2 Communications Ltd.

                                                   December 24, 2018

                     Mitsubishi Aircraft Corporation Receives Type Inspection Authorization;
                    Program milestone begins final phase of Type Certification for Japan's firs...

Mitsubishi Aircraft Corporation Receives Type Inspection Authorization; Program milestone begins final phase of Type
Certification for Japan's first commercial jet

ENPNEWSWIRE-(C)2018 ENPUBLISHING

Release date- 21122018 - Nagoya - Mitsubishi Aircraft Corporation announced today that it has received Type Inspection
Authorization (TIA) from the Japanese Civil Aviation Bureau (JCAB) for the company's Mitsubishi Regional Jet (MRJ)
program.

This authorization allows Mitsubishi Aircraft to begin certification flight tests for its MRJ 90, the industry's only clean
sheet design, regional jet and the first commercial jet from Japan. The MRJ program currently has a fleet of flight test
aircraft at its flight test center in Moses Lake, Washington, USA, and expects to begin certification flight testing early
in 2019.

'Throughout our program we have worked very closely with the JCAB to develop a well-defined set of processes,
procedures and expectations that will take us to the type certification of our MRJ90.' said Hisakazu Mizutani, Mitsubishi
Aircraft Corporation President. 'It has been a long, but necessary journey for the development of our MRJ program and
for the commercial aviation industry in Japan.'

According to Andrew Telesca, Head of Mitsubishi Aircraft Corporation's Certification Management Office, because of
the unique situation of the commercial aviation industry in Japan, the path to receive this authorization has been unlike
any other in the world.

'With little precedence for a program of this type in Japan the teams have worked together tirelessly to establish a flight
test compliance system from the ground up. I am proud of the substantial efforts made by the JCAB and MITAC teams
to achieve this critical milestone. While much work remains to reach Type Certification, we're excited to have completed
a key demonstration of the safety and maturity of the MRJ program and look forward to working closely with the JCAB
during this critical final program phase,' explains Telesca.

Telesca also mentioned that the program is undergoing a Federal Aviation Administration (FAA) safety review to
support the FAA's Letter of Authorization, which he expects prior to the start of certification flight testing.

For more information about the Mitsubishi Aircraft Corporation or the MRJ program, please visit www.flythemrj.com.




              © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                       1
              Case
Mitsubishi Aircraft   2:18-cv-01543-RAJ
                    Corporation                Document
                                Receives Type Inspection    87-3 Filed
                                                         Authorization;    01/04/19
                                                                        Program...            Page 3 of 3


About Mitsubishi Aircraft Corporation

Mitsubishi Aircraft Corporation commenced operation on April 1, 2008 to conduct the development, production, sales
and customer support of the Mitsubishi Regional Jet (MRJ). The MRJ is a family of 70- to 90- seat next-generation
regional jet which will offer both top-class operational economy and outstanding cabin comfort. As of December 7
2018, Mitsubishi Aircraft is capitalized at 270 billion yen, with financing furnished by, among others, Mitsubishi Heavy
Industries, Ltd., Toyota Motor Corporation, Mitsubishi Corporation, Sumitomo Corporation and Mitsui & Co., Ltd.

[Editorial queries for this story should be sent to newswire@enpublishing.co.uk]

((Comments on this story may be sent to info@enpublishing.co.uk))


---- Index References ----

Company: FEDERAL AVIATION ADMINISTRATION; MITSUBISHI HEAVY INDUSTRIES LTD;
MITSUBISHI CORP; MITSUBISHI AIRCRAFT CORP; MITSUI AND CO LTD; SUMITOMO CORP; TOYOTA
MOTOR CORP


Industry: (Aerospace (1AE56); Aerospace & Defense (1AE96); Aerospace & Defense Regulatory (1AE25); Combat
Aircraft (1CO20); Commercial Aircraft (1CO01); Defense Aircraft (1DE38); Fixed-Wing & Helicopters (1FI11))

Region: (Asia (1AS61); Eastern Asia (1EA61); Far East (1FA27); Japan (1JA96))

Language: EN

Other Indexing: (Andrew Telesca; Hisakazu Mizutani; Hisakazu Mizutani)

Word Count: 462

End of Document                                            © 2018 Thomson Reuters. No claim to original U.S. Government Works.




               © 2018 Thomson Reuters. No claim to original U.S. Government Works.                                          2
